Citation Nr: 0821506	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-41 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran; wife; daughter


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In pertinent part, this rating decision 
denied service connection for a bilateral knee disability.  
The veteran's disagreement with this denial of service 
connection led to this appeal.

In April 2006, the veteran and his wife testified before a 
hearing officer at the RO.  In April 2008, the veteran, his 
wife, and his daughter testified before the undersigned 
Veterans Law Judge.  Copies of both hearing transcripts have 
been associated with the claims file.

At the time of the April 2008 hearing, the record was held 
open for 60 days to allow for the submission of additional 
evidence.  See 38 C.F.R. § 20.709.  Subsequently, the veteran 
has submitted additional evidence and the 60 day period has 
elapsed.  He waived initial consideration of this evidence by 
the agency of original jurisdiction (AOJ), the RO in this 
case.  See 38 C.F.R. § 20.1304(c).

In June 2008, the Board granted a motion to advance the 
veteran's appeal on the docket (AOD).  See 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no competent evidence of record that links 
current knee disabilities to service or any incident of 
service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  

The veteran was issued a December 2004 VCAA notification 
letter regarding the bilateral knee disability claim.  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In a February 2005 letter, the RO informed the 
veteran that his service treatment records were unavailable.  
The veteran was informed of types of documents that could 
substitute for the service treatment records.  In addition, 
the veteran was issued a March 2006 VCAA notification letter 
that informed him of how to establish a disability rating and 
an effective date, as outlined Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the March 2006 VCAA letter noted 
above was issued after the rating decision on appeal.  The 
Board is cognizant of recent decisions by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the U.S. 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
November 2007 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, 487 F.3d 881.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  As indicated above, the veteran's 
service treatment records are unavailable in this case.  When 
the RO attempted to obtain the veteran's service treatment 
records the RO was notified that the veteran's service 
medical records had been destroyed in a fire.  The Board 
notes that the fire occurred in 1973 at the National 
Personnel Records Center (NPRC).  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996). 

In this regard, the Board notes that the veteran has not been 
furnished a VA examination in which an examiner provided an 
opinion regarding whether the veteran has a bilateral knee 
disability attributable to service.  In disability 
compensation claims, VA must provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, there is no medical evidence that links a 
current bilateral knee disability to service.  Further, as 
discussed in greater detail below, as the veteran has 
provided inconsistent statements regarding the incurrence of 
his disability, the Board finds that there is not credible 
evidence of continuity of symptomatology.  Therefore, the 
Board finds that there is no duty to provide an examination.  
See 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the arthritis became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310 (a), service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a bilateral knee disability 
attributable to service.  Specifically, the veteran has 
asserted that he has had arthritis in his knees since 
service.

In the veteran's December 2004 claim, the veteran wrote that 
the bilateral knee disability was incurred when he jumped out 
a truck.  He detailed that a safety belt entangled his legs 
and both knees hit the bumper of the truck.  He wrote that he 
sought treatment and was transferred to a hospital for X-rays 
and treatment, including whirlpool treatment.  In the 
December 2004 claim, the veteran also wrote that while on the 
rifle range, an artillery shell landed in the "safety 
zone."  The veteran, along with others, were blown off a 
terrace by the resulting explosion.  The veteran indicated 
that other disabilities were incurred in this incident, and 
did not indicate that the bilateral knee disability was due 
to this explosion.  

In a letter received in March 2005, the veteran indicated 
that he had a groove across his knee caps due to the injury 
in service and that he had not crawled on his knees since the 
day of the injury in 1943.  In the substantive appeal (VA 
Form 9), the representative wrote that the veteran's 
disability was of a severity that the veteran was discharged 
less than 30 days later.

Although, as indicated above, the veteran's complete service 
treatment records are unavailable, the record does include a 
June 1943 treatment record.  The clinician completing this 
record diagnosed a left ankle sprain.  The treatment 
recommended was whirlpool.  The veteran has asserted that 
reference to the left ankle was in error, and this record 
should reference a left knee disability.

The claims file also includes records indicating that the 
veteran sought treatment twice in June 1943.  There is 
documentation that the veteran also sought treatment on 
another occasion, but the month and year is not indicated.  
None of these documents indicate for what the veteran sought 
treatment.

An August 1943 document entitled "Notification of 
Agricultural Deferment" indicates that it had been 
determined that the veteran was a "necessary agricultural 
worker on an essential farm."  A July 1947 record indicates 
that the cause of the veteran's discharge from service was to 
accept deployment in an "essential war industry."  In this 
regard, a May 1976 social services report documents that the 
veteran had requested "harvest leave" but was subsequently 
discharged instead.

The claims file includes VA treatment records, including 
records dated in 1947 and 1955.  The first record noting 
treatment for a knee disability, however, is dated in May 
1976.  This record documents that the veteran sought 
treatment for arthritic pain in both knees.  The clinician 
completing this record indicated that the veteran had a 
history of knee pain.  Another May 1976 record documenting 
this treatment records that X-rays of the knees were read as 
normal.  Provisional diagnosis was arthritis.  An August 1988 
VA treatment record indicates that the veteran sought 
treatment after being kicked in the right femur by a cow.  X-
ray revealed normal right knee and femur.  

The record contains evidence that the veteran has a current 
bilateral knee disability.  Among these records is an August 
2005 X-ray report that revealed that the veteran had 
bilateral knee degenerative joint disease.  A January 2006 VA 
treatment record includes the veteran's assertion that he had 
left knee pain since service.  In April 2007, the veteran 
underwent total left knee replacement.

In April 2006, the veteran and his wife testified before a 
hearing officer at the RO.  The veteran detailed the 
specifics of the alleged injury, including how both knees 
were injured by hitting the truck bumper.  The veteran also 
again indicated that there was a deep "groove" on the 
knees.  The veteran reported that X-rays were taken, he 
received cortisone shots, and was relieved of duty after this 
incident.  He also indicated, in essence, that he was 
discharged due to this disability.  The veteran testified 
that his knees have hurt him since that time.  The veteran's 
wife testified that she learned of his knee disability upon 
the veteran's return from service.

In the April 2008 testimony before the Board, the 
representative asserted that the veteran received an early 
medical discharge due to injuries sustained in the incident 
involving the exploding artillery shell recounted above.  The 
representative indicated that the incident involving the 
truck occurred earlier.  The veteran testified that a doctor 
informed him that his leg was broken, but X-rays did not 
reveal the break.  The representative asserted that the 
veteran continued with his duties until the medical 
discharge.  The veteran indicated that only one knee hit the 
truck and that the other knee began hurting due to weight 
shifting and limping.  Thus, the veteran indicated that the 
one knee disability was secondary to the other knee 
disability.

In separate April 2008 letters, the veteran's wife and sister 
wrote that the veteran was in "good physical condition" 
when he entered service but that the veteran has been limping 
around and complaining about his knee "more and more" since 
he returned from service.  The wife also wrote that at first, 
the disability was only in one knee, but eventually both 
knees bothered him.

Analysis

The Board finds that service connection for a bilateral knee 
disability is not warranted.  Although the claims file 
contains evidence that the veteran has a current bilateral 
knee disability, there is no medical evidence that links the 
veteran's bilateral knee disability to service or an incident 
of service.  Further, although in the April 2008 Board 
hearing, the veteran testified, in essence, that the 
disability of one knee was secondary to the disability of the 
other knee, as the instant decision denies service connection 
for both knees, there is no service-connected disability on 
which a secondary claim can be based.  See 38 C.F.R. § 3.310.

The Board is cognizant that the veteran and his wife contend 
that the veteran has a bilateral knee disability that is 
attributable to service.  The veteran and his wife, however, 
have not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to 
medical causation.  Accordingly, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  That is, in the Board's judgment, the veteran's 
arthritis of the knees is not the type of disability that can 
be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Thus, while the veteran and his 
wife are competent to report what comes through the senses, 
they do not have medical expertise to diagnose arthritis of 
the knees.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, they cannot provide a competent 
opinion regarding diagnosis or causation.

The Board has fully considered the veteran's contentions, 
including those set forth in writing and orally at hearings, 
along with the statements from his wife and sister.  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

The first record of treatment or complaint of a knee 
disability is dated in 1976, more than 32 years after 
service.  The gap of time between the alleged service 
incident and the first medical or X-ray evidence of a 
diagnosis of a disability of either knee is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  To 
the extent that the veteran's contention that he has had a 
bilateral knee disability since service constitutes an 
assertion of continuity of symptomatology (see 38 C.F.R. 
§ 3.303(b)), his contention is outweighed by the absence of 
any contemporaneously recorded medical evidence indicative of 
a bilateral knee disability for more than 32 years and, as 
discussed below, the Board finds that the evidence of 
continuity of symptomatology is not credible.

During the pendency of this appeal, the veteran had indicated 
that he was discharged due his knee disability but later his 
representative indicated he was discharged because of other 
disabilities incurred due to a shell blast.  Both of these 
contentions counter the available service department records 
that indicate that the veteran was discharged to resume work 
as a farmer.  In this regard, the Board also highlights the 
May 1976 social services report that contains the veteran's 
assertion that he had requested "harvest leave."  Further, 
in his December 2004 claim and April 2006 testimony before 
the RO, the veteran detailed how he injured both knees in the 
same incident, while in the April 2008 testimony before the 
Board, the veteran described injuring only one knee, with the 
other knee disability developing later.  Lastly, in the April 
2006 hearing, the veteran indicated that he was relieved of 
his duties after injuring his knee; in the April 2008 
testimony, the representative asserted that the veteran 
continued his duties until discharge.  Due to these multiple 
inconsistencies, the Board finds that the veteran has not 
provided persuasive or credible lay testimony regarding the 
incurrence of knee disabilities, and, thus, there cannot be 
credible evidence of continuity of symptomatology stemming 
from this alleged injury.  The Board recognizes that the 
inconsistent and variable statements regarding his knee 
disability are based on events that occurred many decades 
ago, and, as such, these remote memories may sincerely be 
described by the veteran in various ways at various times due 
to the significant passage of time that has affected the 
memory of those events and through no intentional fabrication 
on the veteran's part.  Nevertheless, such variances do not 
provide a sound basis for a grant of service connection.  

At this time, the veteran clearly asserts and believes that 
his current knee disability is the result of service.  In 
that regard, the Board also notes that he has reported this 
on clinical evaluation, such as the January 2006 VA treatment 
record.  This reported history to an examiner does not 
constitute probative medical evidence since the treating 
medical personnel did not further provide a nexus statement 
corroborating the reported history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Medical evidence 
of record does not suggest or tend to link the post-service 
knee disabilities to service.  
  
Thus, after consideration of the record, the Board finds that 
the preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a 
bilateral knee disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


